Title: From George Washington to Brigadier General Anthony Wayne, 5 November 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters West point 5th Novr 1779
        
        I have your favr of yesterday. I can hardly suppose that a total evacuation of New York can be in contemplation at this time. but it is not improbable that they may endeavour to throw a Body of troops over to the West Indies, and the preparations you observed and have heard of may be for that purpose. However, be it a partial or total embarkation, a very little time must discover it. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      